    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 1 of 18 PageID 2742




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


LYNELLE MAJORS,

        Plaintiff,

v.                                                               Case No. 8:19-cv-2934-CPT

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,1

      Defendant.
___________________________________/



                                          ORDER

        The Plaintiff seeks judicial review of the Commissioner’s denial of her claims

for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). For

the reasons discussed below, the Commissioner’s decision is reversed, and the case

remanded.

                                                I.

        The Plaintiff was born in 1970, has some college education, and has past

relevant work experience as a corrections officer. (R. 26, 42). The Plaintiff applied for

DIB and SSI in February and May 2017, respectively, alleging disability as of March


1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Federal Rule of Civil Procedure 25(d), Ms. Kijakazi is substituted for Commissioner Andrew M. Saul
as the Defendant in this suit.
 Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 2 of 18 PageID 2743




2015 due to fibromyalgia, major depression, panic attacks, carpal tunnel syndrome,

chronic recurrent anxiety, attention deficit hyperactivity disorder (ADHD), severe

post-traumatic stress disorder (PTSD), and “brain fog/short term memory loss[ ].” (R.

131, 147, 162–63). The Social Security Administration (SSA) denied the Plaintiff’s

applications both initially and on reconsideration. (R. 145, 161, 181, 200).

       At the Plaintiff’s request, an Administrative Law Judge (ALJ) conducted a

hearing on the matter in June 2019. (R. 38–63, 241). The Plaintiff was represented by

counsel at that hearing and testified on her own behalf. Id. A vocational expert (VE)

also testified. Id.

       In a decision issued in July 2019, the ALJ determined that the Plaintiff: (1) met

the insured status requirements through the end of December 2020 and had not

engaged in any substantial gainful activity since her alleged onset dates in February

and May 2017; (2) had the severe impairments of depression, fibromyalgia, obesity,

carpal tunnel syndrome, and PTSD; (3) did not, however, have an impairment or

combination of impairments that met or medically equaled the severity of any of the

listed impairments; (4) had the residual functional capacity (RFC) to perform light

work, subject to certain exertional and nonexertional limitations, including—of

relevance here—a restriction to understanding, remembering, and carrying out simple

routine tasks with occasional interaction with supervisors and the public; and (5) based

on the VE’s testimony, could not engage in her past relevant work but was capable of

making a successful adjustment to other jobs that exist in significant numbers in the


                                           2
    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 3 of 18 PageID 2744




national economy. (R. 18–28). In light of these findings, the ALJ concluded that the

Plaintiff was not disabled. (R. 28).

        The Appeals Council denied the Plaintiff’s request for review.                     (R. 1–3).

Accordingly, the ALJ’s decision became the final decision of the Commissioner.

                                                  II.

        The Social Security Act (the Act) defines disability as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); see also 20 C.F.R.

§§ 404.1505(a), 416.905(a).2 A physical or mental impairment under the Act “results

from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.”

42 U.S.C. § 423(d)(3).

        To determine whether a claimant is disabled, the Social Security Regulations

(Regulations) prescribe “a five-step, sequential evaluation process.” Carter v. Comm’r

of Soc. Sec., 726 F. App’x 737, 739 (11th Cir. 2018) (per curiam) (citing 20 C.F.R.

§ 404.1520(a)(4)).3 Under this process, an ALJ must assess whether the claimant: (1)

is performing substantial gainful activity; (2) has a severe impairment; (3) has a severe

impairment that meets or equals an impairment specifically listed in 20 C.F.R. Part


2
  Unless otherwise indicated, citations to the Code of Federal Regulations are to the version in effect
at the time of the ALJ’s decision.
3
  Unpublished opinions are not considered binding precedent but may be cited as persuasive authority.
11th Cir. R. 36-2.
                                                  3
 Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 4 of 18 PageID 2745




404, Subpart P, Appendix 1; (4) has the RFC to engage in her past relevant work; and

(5) can perform other jobs in the national economy given her RFC, age, education,

and work experience. Id. (citing Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir.

2004); 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4)). Although the claimant has the

burden of proof through step four, the burden temporarily shifts to the Commissioner

at step five. Goode v. Comm’r of Soc. Sec., 966 F.3d 1277, 1279 (11th Cir. 2020) (quoting

Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir. 1987)); Sampson v. Comm’r of Soc. Sec.,

694 F. App’x 727, 734 (11th Cir. 2017) (per curiam) (citing Jones v. Apfel, 190 F.3d

1224, 1228 (11th Cir. 1999)). If the Commissioner carries that burden, the claimant

must then prove she cannot engage in the work identified by the Commissioner.

Goode, 966 F.3d at 1279. In the end, “the overall burden of demonstrating the

existence of a disability . . . rests with the claimant.” Washington v. Comm’r of Soc. Sec.,

906 F.3d 1353, 1359 (11th Cir. 2018) (quoting Doughty v. Apfel, 245 F.3d 1274, 1280

(11th Cir. 2001)).

       A claimant who does not prevail at the administrative level may seek judicial

review in federal court provided the Commissioner has issued a final decision on the

matter after a hearing. 42 U.S.C. § 405(g). Judicial review is limited to determining

whether the Commissioner applied the proper legal standards and whether the

decision is supported by substantial evidence. Id.; Hargress v. Soc. Sec. Admin., Comm’r,

883 F.3d 1302, 1305 n.2 (11th Cir. 2018) (per curiam) (citation omitted). Substantial

evidence is “more than a mere scintilla” and is “such relevant evidence as a reasonable


                                             4
 Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 5 of 18 PageID 2746




person would accept as adequate to support a conclusion.” Biestek v. Berryhill, 587 U.S.

___, 139 S. Ct. 1148, 1154 (2019) (citations and quotations omitted). In evaluating

whether substantial evidence supports the Commissioner’s decision, the Court “may

not decide the facts anew, make credibility determinations, or re-weigh the evidence.”

Carter, 726 F. App’x at 739 (citing Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir.

2005)).   “[W]hile the court [accords] deference to the [Commissioner’s] factual

findings, no such deference is given to [her] legal conclusions.” Keel-Desensi v. Berryhill,

2019 WL 1417326, at *2 (M.D. Fla. Mar. 29, 2019) (citing Keeton v. Dep’t of Health &

Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994)).

                                            III.

       The Plaintiff’s sole challenge on appeal is that the ALJ improperly discounted

the opinion of her psychiatrist, Dr. Melissa Fickey. Upon a thorough review of the

record and the parties’ submissions, the Court finds that reversal and remand is

warranted.

       As noted above, at step four of the sequential evaluation process, the ALJ must

determine the claimant’s RFC and her ability to perform her past relevant work. See

20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545, 416.920(a)(4)(iv), 416.945. To do so, an

ALJ “must consider all medical opinions in a claimant’s case record, together with

other relevant evidence.” McClurkin v. Soc. Sec. Admin., 625 F. App’x 960, 962 (11th

Cir. 2015) (per curiam) (citing 20 C.F.R. § 404.1527(b)).          Medical opinions are

statements from physicians or other acceptable medical sources “‘that reflect

judgments about the nature and severity of [the claimant’s] impairment(s), including
                                         5
    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 6 of 18 PageID 2747




[the claimant’s] symptoms, diagnosis and prognosis, what [the claimant] can still do

despite [her] impairment(s), and [the claimant’s] physical or mental restrictions.’”

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178–79 (11th Cir. 2011) (quoting 20

C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)).

        An ALJ must state with particularity the weight given to a medical opinion and

the reasons therefor. Lawton v. Comm’r of Soc. Sec., 431 F. App’x 830, 834 (11th Cir.

2011) (per curiam) (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987) (per

curiam)). In rendering this assessment, an ALJ must take into account: (1) whether

the medical provider at issue has examined the claimant; (2) the length, nature, and

extent of the provider’s relationship with the claimant; (3) the medical evidence and

explanation supporting the provider’s opinion; (4) the degree to which the provider’s

opinion is consistent with the record as a whole; and (5) the provider’s area of

specialization. 20 C.F.R. §§ 404.1527(c), 416.927(c).4 While an ALJ is required to




4
 Although the regulations governing an ALJ’s assessment of opinion evidence were amended effective
March 27, 2017, the new regulations only apply to applications filed on or after that date. See 20
C.F.R. §§ 404.1520c, 416.920c. Here, as noted above, the Plaintiff submitted her DIB application in
February 2017 and her SSI application in May 2017. The ALJ heard both claims together at the
hearing (R. 265) and cited the older version of the regulations in his analysis. (R. 23). Neither party
challenges the ALJ’s reliance on the older regulation in evaluating the SSI application, even though it
was filed after the effective date of the new regulation. Nor do they argue that the new regulation
would lead to a different result. As a result, they waive any objection they may have on the matter.
See Sanchez v. Comm’r of Soc. Sec., 507 F. App’x 855, 856 n.1 (11th Cir. 2013) (per curiam); Simpson v.
Comm’r of Soc. Sec., 423 F. App’x. 882, 885 (11th Cir. 2011) (per curiam) (citing Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999)); Sumlin v. Saul, 2020 WL 7232240, at *4 n.6 (M.D. Fla. Nov. 23, 2020)
(citing Simpson, 423 F. App’x at 885), report and recommendation adopted, 2020 WL 7229746 (M.D. Fla.
Dec. 8, 2020).

                                                    6
 Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 7 of 18 PageID 2748




consider each of these factors, he is not obligated to address them explicitly in his

decision. Lawton, 431 F. App’x at 833.

      The Regulations set forth three tiers of medical opinions: (1) treating physicians;

(2) non-treating, examining physicians; and (3) non-treating, non-examining

physicians. Himes v. Comm’r of Soc. Sec., 585 F. App’x 758, 762 (11th Cir. 2014) (per

curiam) (citing 20 C.F.R. §§ 404.1527(a)(2), (c)(1)–(2); id. at §§ 416.927(c)(1)–(2)). A

treating physician’s opinion is accorded the most deference because there is a greater

likelihood that such a provider will “be able to give a more complete picture of the

[claimant’s] health history.” Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1259 (11th

Cir. 2019) (per curiam) (citing 20 C.F.R. § 404.1527(c)(2)). As a result, the ALJ must

give the opinion of a treating physician substantial or considerable weight unless the

ALJ clearly articulates reasons—supported by substantial evidence—that establish

“good cause” for discounting that opinion. Hargress, 883 F.3d at 1305–06; Phillips, 357

F.3d at 1241. “Good cause exists when (1) the treating physician’s opinion was not

bolstered by the evidence, (2) the evidence supported a contrary finding, or (3) the

treating physician’s opinion was conclusory or inconsistent with his or her own

medical records.” Schink, 935 F.3d at 1259 (citations omitted).

      Unlike a treating physician, the opinion of a non-treating, examining physician

“[i]s not entitled to great weight.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1160

(11th Cir. 2004) (per curiam) (citing McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir.

1987) (per curiam)). And the opinion of a non-treating, non-examining physician is


                                           7
    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 8 of 18 PageID 2749




generally afforded the least deference. Huntley v. Soc. Sec. Admin., Comm’r, 683 F.

App’x 830, 832 (11th Cir. 2017) (per curiam). In the end, an ALJ “is free to reject the

opinion of any physician when the evidence supports a contrary conclusion.” Id.

(citing Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985) (per curiam)); accord

Sharfarz, 825 F.2d at 280 (“Of course, the ALJ may reject any medical opinion if the

evidence supports a contrary finding.”) (citation omitted).

        In this case, the Plaintiff first sought treatment from Dr. Fickey in November

2017. (R. 2544). During her initial visit, the Plaintiff reported that she experienced

panic attacks “about a few times a week” and was forgetful and easily distracted. (R.

2544). While the Plaintiff denied any current suicidal ideations, she admitted that she

frequently had such thoughts in the past and that she had attempted suicide in

November 2016 and March 2017, both of which resulted in her being hospitalized. (R.

2544). Dr. Fickey diagnosed the Plaintiff with PTSD, ADHD, and major depressive

disorder. (R. 2548).

        Following her first appointment, the Plaintiff continued treatment at Dr.

Fickey’s office with an advanced registered nurse practitioner (ARNP), Sarah Cash,

who the Plaintiff saw eight times between January 2018 and April 2019. (R. 2550–80).

Both Dr. Fickey and Ms. Cash signed the Plaintiff’s post-appointment treatment notes,

id., as well as a November 21, 2018, medical source statement that is central to the

Plaintiff’s challenge.5 (R. 2137–42).


5
 Because the ALJ and the parties refer to this statement as belonging to Dr. Fickey, the Court does so
as well.
                                                  8
    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 9 of 18 PageID 2750




        In that medical source statement, Dr. Fickey opined that the Plaintiff had

extreme limitations6 in her ability to (1) engage in activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances; (2)

complete a normal workday and a normal work week without interruption(s) from

psychologically based symptoms; (3) perform at a consistent pace with a standard

number and duration of rest periods; and (4) travel in unfamiliar places or use public

transportation. Id. Dr. Fickey also found that the Plaintiff had marked limitations7 in

her capacity to (1) maintain attention and concentration for extended periods of time;

(2) work in coordination with or in proximity to others without being distracted by

them; (3) interact appropriately with the general public; and (4) get along with co-

workers or peers without distracting them or exhibiting behavioral extremes. Id. Dr.

Fickey additionally determined that the Plaintiff had moderate limitations in certain

other areas, such as the capacity to ask simple questions, request assistance, set realistic

goals, or make plans independently of others. Id. And, finally, Dr. Fickey concluded

that the Plaintiff would likely have three or more absences from work in an average

month due to her mental symptoms/treatment. Id.

        In his decision, the ALJ discussed Dr. Fickey’s medical opinion at step four of

his analysis and assigned it “little weight.” (R. 26). In particular, the ALJ stated:

        Melissa Fickey, MD, opined on November 21, 2018 that the claimant
        had PTSD, ADHD, and a major depressive disorder. As a result, she

6
  Extreme limitations are defined in the statement as ones where the Plaintiff had “no useful ability to
function in th[e designated] area.” (R. 2137).
7
  Moderate limitations are defined in the statement as ones where the Plaintiff “generally [could not]
perform satisfactorily in th[e designated] area.” (R. 2137).
                                                   9
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 10 of 18 PageID 2751




      assessed that the claimant had moderate limitations in ability to set
      realistic goals.   She noted marked limitations in attention and
      concentration, working in coordination with others, and interacting
      appropriately with the public. Dr. Fickey found that the claimant had
      extreme limitations in [her] ability to travel to unfamiliar places, maintain
      a schedule, and complete a normal workday or workweek. She also
      opined that the claimant would miss three days of work per month or
      more. Dr. Fickey’s assessment is given little weight. The evidence does
      support a limitation in social interaction, especially with the public. The
      evidence does not support a finding of marked limitation in attention and
      concentration. There is no evidence to support that the claimant would
      have difficulty completing a normal workday or workweek. There is no
      evidence to support the determination that the claimant would miss three
      or more days of work per month.

(R. 26–27) (citation omitted).

      Claiming that Dr. Fickey should be viewed as her treating psychiatrist, the

Plaintiff now argues that the ALJ failed to set forth clear and adequately supported

reasons for discounting Dr. Fickey’s opinions in her November 2018 medical source

statement. (Doc. 22 at 14–18). The Commissioner counters that Dr. Fickey is not a

treating source and that the ALJ provided good cause for largely rejecting her

assessments in any event. (Doc. 22 at 18–26). By the Court’s view, the Plaintiff has

the better argument, albeit for slightly different reasons.

      The Court starts by noting there is a fair amount of case authority for the

proposition that, under certain circumstances, a physician who employs an

arrangement akin to the one Dr. Fickey utilized with Ms. Cash is properly considered

to be a treating source. See, e.g., Rieara v. Comm’r of Soc. Sec., 2020 WL 4936979, at *3

n.7 (M.D. Fla. Aug. 24, 2020) (“When a treating physician signs a report prepared by

a nurse practitioner (an ‘other source’ whose opinions are not presumptively entitled

                                            10
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 11 of 18 PageID 2752




to controlling weight), the report should be evaluated under the treating physician rule

unless evidence indicates that the report does not reflect the doctor’s views”) (quoting

Viverito v. Colvin, 2016 WL 755633, at *13 (E.D.N.Y. Feb. 25, 2016)); Burnett v. Soc.

Sec. Admin., 2021 WL 970494, at *5 n.4 (M.D. Tenn. Feb. 25, 2021) (recognizing that

a number of courts have reasoned that if an otherwise unacceptable medical source

acts as part of a treatment team and an acceptable medical source has “signed off” on

the former’s findings, those conclusions should be considered as the latter’s opinion)

(gathering authority), report and recommendation adopted, 2021 WL 964054 (M.D. Tenn.

Mar. 15, 2021)); Toro v. Comm’r of Soc. Sec., 2017 WL 413939, at *4 (N.D. Ohio Jan.

31, 2017) (“[C]ourts recognize that a functional opinion prepared by a non-physician

member of the treatment team but later signed by the physician[ ] is considered to be

the view of the physician as an acceptable treating source, in that [s]he is deemed to

have ‘adopted’ as h[er] own a report that may have been prepared by an otherwise

non-acceptable source.”) (citation omitted); Perrigin v. Colvin, 2016 WL 7256952, at

*3–4 (M.D. Ala. Dec. 15, 2016) (finding that a supervising doctor signing a nurse

practitioner’s notes and initialing the medical source statement constituted “his

approval of its contents” and was thus sufficient to make the doctor a medical source

warranting substantial weight) (citing King v. Astrue, 493 F. Supp. 2d 1232 (S.D. Ala.

2007)); Robinson v. Comm’r of Soc. Sec., 2015 WL 5768483, at *3 (S.D. Ohio Sept. 30,

2015) (finding that, for purposes of the treating physician rule, the SSA “does not

distinguish between opinions filled out and signed by a treating [physician] and


                                          11
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 12 of 18 PageID 2753




opinions filled out by a [therapist] and then signed—thus adopted—by a treating

[physician]”) (citing Soc. Sec. Ruling 96-2p, 1996 WL 374188, at *2 (July 2, 1996)).

      The problem with the ALJ’s decision is that it is not at all clear whether he

found Dr. Fickey’s arrangement with Ms. Cash to be sufficiently similar to those

described in the above cases, such that he deemed Dr. Fickey to be the Plaintiff’s

treating psychiatrist. As an example of the ALJ’s lack of clarity on the matter, at step

four, he cited the regulatory provisions that include the treating physician standard (R.

23) (citing 20 C.F.R. §§ 404.1527, 416.927) and then stated later in his analysis that,

“[a]s for the opinion evidence, [he] considered treating source, consultative examiner,

and state agency opinions” (R. 25) (emphasis added)). The ALJ then went on to

review the assessments made by the Plaintiff’s social worker, Carol Kummer, who he

described as “not an acceptable medical source;” a consultative psychological

examiner, Dr. Jason Neufeld, who conducted a single evaluation of the Plaintiff in

August 2017; a physician, Dr. Sarah Gish, who “only had two encounters with the

[Plaintiff]” in March 2017 (and who is not even identified by name in the parties’ joint

memorandum); various “state agency medical consultants;” and Dr. Fickey. (R. 25–

26). The ALJ also attributed the opinions set forth in the November 2018 medical

source statement to Dr. Fickey, not Ms. Cash. (R. 25–26).

      One could fairly infer from the above summary of the ALJ’s discussion of the

opinion evidence that he considered Dr. Fickey to be a “treating source.” Such an

inference, however, would be just that—an inference. It is not a deduction that can be

drawn with any certainty. And therein lies the rub. It is well settled that a court must
                                         12
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 13 of 18 PageID 2754




be able to meaningfully review an ALJ’s reasoning so that it can ascertain whether the

ALJ has applied the correct legal framework. An ALJ’s failure to cross this threshold

requires remand. See Schink, 935 F.3d at 1269 (“[O]ur precedent holds [that an] ALJ’s

‘failure . . . to provide the reviewing court with sufficient reasoning for determining

that the proper legal analysis has been conducted mandates reversal’ in its own right.”)

(quoting Keeton, 21 F.3d at 1066); Jamison v. Bowen, 814 F.2d 585, 588–89 (11th Cir.

1987) (providing that remand for clarification is necessary where the court cannot

discern whether the ALJ followed the statutory requirements and related regulations).

      Notwithstanding the government’s contentions to the contrary, the murkiness

surrounding the issue of whether the ALJ viewed Dr. Fickey as the Plaintiff’s treating

psychiatrist is hardly without significance. This is because, by the Court’s lights, the

ALJ’s evaluation of Dr. Fickey’s opinions does not satisfy the treating physician

standard. As referenced above, the only reasons the ALJ provided in according

diminished weight to Dr. Fickey’s findings were that the evidence did not support the

doctor’s determination that the Plaintiff had marked impairments in attention and

concentration, that the Plaintiff would have difficulty completing a normal workday

or work week, and that the Plaintiff would miss three or more days of work per month.

(R. 25–26). As numerous courts have found, such conclusory statements, without

more, do not constitute good cause for discounting a treating source’s opinion. See,

e.g., Hubbell-Canamucio v. Comm’r of Soc. Sec., 2016 WL 944262, at *4 (M.D. Fla. Mar.

14, 2016) (finding conclusory statements by an ALJ that a treating doctor’s opinion is

inconsistent with or not supported by the record to be insufficient to show good cause
                                          13
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 14 of 18 PageID 2755




for rejecting the treating doctor’s opinion unless the ALJ articulates adequate factual

support) (citing Kahle v. Comm’r of Soc. Sec., 845 F. Supp. 2d 1262, 1272 (M.D. Fla.

2012)); Corron v. Comm’r of Soc. Sec., 2014 WL 235472, at *6–7 (M.D. Fla. Jan. 22,

2014) (rejecting the ALJ’s conclusion that the treating doctor’s opinion was

“inconsistent with the evidence of record when considered in its entirety” because the

ALJ failed to articulate evidence supporting that reason) (citations omitted) (collecting

cases); Freeman v. Comm’r of Soc. Sec., 2013 WL 6244527, at *7 (M.D. Fla. Dec. 3, 2013)

(“Although the ALJ used the triggering language for the ‘good cause’ exception, his

conclusions [were] unsubstantiated by reference to specific evidence in the record, and

provide[d] the reviewing Court with little guidance in determining whether the

findings [were] supported by substantial evidence.”) (citations omitted); Anderson v.

Astrue, 2013 WL 593754, at *5 (M.D. Fla. Feb. 15, 2013) (concluding that the ALJ

must do more than recite a good cause reason to reject a treating physician’s opinion

and must also articulate evidence supportive of that reason, as well as cite authority

for same) (citations omitted).

      In addition to being conclusory, the ALJ’s substantial rejection of Dr. Fickey’s

opinions is not buttressed by sufficient evidence. Phillips, 357 F.3d at 1241 (noting that

an ALJ’s reasons for giving minimal deference to a treating physician’s opinion must

be adequately bolstered by the evidence of record). This is particularly true with

respect to Dr. Fickey’s determination that the Plaintiff was not able to complete a

normal workday or a normal workweek. By way of example, the Plaintiff advised Dr.

Fickey at her first appointment that she suffered from panic attacks “a few times per
                                          14
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 15 of 18 PageID 2756




week” (R. 2544), and that she was Baker Acted in May 2018 as a result of worsening

depression and suicidal thoughts (R. 2451). Consistent with her reports to Dr. Fickey,

the Plaintiff testified at the hearing that she experienced panic attacks “three to five

times a week,” each of which typically lasted for thirty minutes. (R. 55). Further, the

Plaintiff’s social worker, Ms. Kummer, opined that the Plaintiff was markedly limited

in her capacity to finish a workday or workweek. (R. 938). Although the ALJ assigned

“little weight” to Ms. Kummer’s assessments, he did not address the fact that Dr.

Fickey—who the ALJ arguably viewed as the Plaintiff’s treating psychiatrist—and Ms.

Kummer reached a similar, if not the same, conclusion regarding the Plaintiff’s

limitations.

      In her memorandum, the Commissioner attempts to justify the ALJ’s

discounting of Dr. Fickey’s opinions by arguing that those opinions were based on the

Plaintiff’s subjective complaints as opposed to clinical findings, and because Dr.

Fickey’s first examination of the Plaintiff does not support the restrictions Dr. Fickey

identified. (Doc. 22 at 20–23). The Court, however, can only rely on what the ALJ

said, not on a post-hoc rationalization offered by the Commissioner on appeal. See

Watkins v. Comm’r of Soc. Sec., 457 F. App’x 868, 872 (11th Cir. 2012) (per curiam)

(“We cannot affirm based on a post hoc rationale that ‘might have supported the ALJ’s

conclusion.’”) (quoting Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per

curiam)). The Commissioner’s contention also conflicts with Dr. Fickey’s November

2018 medical source statement, which predicates the findings made therein on the

“Patient[’s] Subjective Statements” and “Clinical Observations (i.e., treatment
                                      15
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 16 of 18 PageID 2757




history).” (R. 2141). It is additionally inconsistent with the ALJ’s rationale for largely

rejecting Dr. Fickey’s opinions, which was that they were not generally buttressed by

the evidence of record, rather than Dr. Fickey’s medical documentation in particular.

Schink, 935 F.3d at 1259.

      The Court likewise does not find convincing the Commissioner’s apparent

suggestion that the ALJ’s decision to afford great weight to the opinion of Dr.

Neufeld—a one-time consultative examiner—supports the ALJ’s determination to

disregard Dr. Fickey’s assessments. (Doc. 22 at 23) (citing R. 1135–41). The ALJ did

not cite Dr. Neufeld’s opinion as one of the grounds for disagreeing with Dr. Fickey’s

findings and, for the reasons set forth above, Dr. Neufeld’s opinion is therefore of no

help to the Commissioner here.

      To the extent the ALJ’s failure to provide clearly articulated and sufficiently

supported reasons for according “little weight” to Dr. Fickey’s opinions is subject to a

harmless error analysis, that standard is also not met here. See Freeman v. Comm’r of

Soc. Sec., 2021 WL 665976, at *2 (M.D. Fla. Feb. 19, 2021) (noting that an ALJ’s error

in articulating weight assigned to a treating physician’s opinion may not always be

fatal) (citing Hanback v. Comm’r, Soc. Sec. Admin., 581 F. App’x 840, 841 (11th Cir.

2014) (per curiam)); Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020) (“We may affirm

the ALJ’s decision even if the ALJ made an error, so long as the error was harmless,

meaning it was ‘inconsequential to the ultimate nondisability determination.’”)




                                           16
    Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 17 of 18 PageID 2758




(citation omitted).8 At the hearing, both the ALJ and Plaintiff’s counsel posed a series

of hypotheticals to the VE to establish whether someone with the Plaintiff’s limitations

as determined by Dr. Fickey—including the need to miss work three or more days per

month—would be able to secure employment in the national economy:

         ALJ: Now, for my second hypothetical, keep the same as hypothetical
         number one. However, this person would have two unexcused absences
         per month. Any work for this individual?

         VE: There would not be.

                                                * * *

         Plaintiff’s Attorney: The individual would be unable to complete a
         normal workday and work week without interruption from
         psychologically-based symptoms and to perform at a consistent pace
         without an unreasonable . . . number and length of rest periods. It’s fair
         to say that would be disabling. Is that correct?

         VE: That would be. Yes.

(R. 59–62). Because the VE found there were no jobs in the national economy which

the Plaintiff could perform given the restrictions described in Dr. Fickey’s November

2018 medical source statement, including the Plaintiff’s need to miss work three or

more days per month, the ALJ’s failure to clearly articulate and substantiate his

decision to discount Dr. Fickey’s opinions cannot be considered harmless. As such,

reversal and remand are required.


8
  As one court has observed, the Eleventh Circuit has not applied a “harmless-error analysis to an
ALJ’s failure to consider a treating source’s opinion” but has issued “multiple unpublished opinions
that apply [a] harmless-error analysis to the failure to mention or weigh a treating source’s opinion.”
Simmons v. Saul, 2020 WL 1235614, at *4–5 (N.D. Ala. Mar. 10, 2020) (citations omitted).
                                                  17
Case 8:19-cv-02934-CPT Document 23 Filed 09/03/21 Page 18 of 18 PageID 2759




                                         IV.
      For the foregoing reasons, it is hereby ORDERED:

      1.     The Commissioner’s decision is reversed, and the case is remanded for

further proceedings before the Commissioner consistent with this Order.

      2.     The Clerk of Court is directed to enter Judgment in the Plaintiff’s favor

and to close the case.

      3.     The Court reserves jurisdiction on the matter of attorneys’ fees and costs

pending a further motion pursuant to Local Rule 7.01.

      SO ORDERED in Tampa, Florida, this 3rd day of September 2021.




Copies to:
Counsel of record




                                          18
